Citation Nr: 0729371	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO. 05-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and Sister


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from February 1970 until 
January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. 
Specifically, the Board finds VA's duty to assist was not 
satisfied in this case. Under 38 U.S.C.A. § 5103A, VA has a 
duty to assist the veteran and must make reasonable efforts 
to obtain relevant records that the veteran adequately 
identifies and authorizes VA to obtain. This duty is 
heightened in a case where records in the control of the VA 
are unavailable due to no fault of the veteran. Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992). In such 
circumstances, VA is to advise the veteran of his right to 
submit alternate sources of evidence to support his claims, 
including statements from service medical personnel, "buddy" 
statements or affidavits and other forms of lay evidence. Id.

In this case, only service personnel records are available. 
The RO searched for service medical records and was informed 
the records were unavailable. Subsequently, the RO provided 
information to search for alternative source records, 
including National Guard records, but again was informed the 
records were unavailable. The RO made a formal finding on the 
unavailability of service medical records in September 1997.

VA notified the veteran of the fact that it was unable to 
locate his service medical records in an August 1997 letter. 
VA requested the veteran provide any available records in his 
possession, including the service medical records, within 10 
days. At that time, VA also advised the veteran of the option 
of submitting alternative source records. 

Although VA notified the veteran of the option of submitting 
alternative source evidence in August 1997, VA failed to 
reiterate this option in the February 2003 letter that 
specifically concerned the claim for entitlement to service 
connection for PTSD. While the letter sent to the veteran in 
February 2003 would normally be sufficient to satisfy VA's 
duty to assist, in this case the records are unavailable and 
therefore trigger the heightened duty of Dixon. As such, the 
Board finds that VA should have advised the veteran of the 
option of providing alternate forms of evidence to 
substantiate his claim.

Further, it appears that there are private medical records 
that have not been obtained. During the July 2006 Board 
hearing, the veteran testified that he treated with Dr. 
Kiester and another psychiatrist at Oschner Hospital in New 
Orleans, Louisiana. These records are not associated with the 
claims file.

Finally, while the RO found that the veteran had not provided 
sufficient specific information with which referral to the U. 
S. Army and Joint Services Records Research Center (JSRRC) 
could be undertaken, the record discloses that the veteran 
provided information on his PTSD stressors in statements 
dated in February 2003 and November 2003. The veteran also 
provided testimony at a Board hearing in July 2006 concerning 
his stressors.

The veteran related three separate stressors: 1) witnessing a 
member of the 82nd Airborne Division, 325th Brigade, 2nd 
Battalion get killed during parachute training after his 
parachute failed to open around May 1971 at Fort Bragg, North 
Carolina; 2) witnessing violence and fighting of other 
service members and 3) being attacked during service. 
Therefore, on remand the JSRRC should be provided with the 
evidence of record and requested to provide any available 
information which might corroborate the veteran's alleged in-
service stressors.

The claim is currently remanded to enable the veteran to 
provide further substantiating information towards 
corroboration of the asserted stressors. The veteran is 
therefore presently reminded that it is his affirmative 
obligation to fully cooperate with VA's efforts. The law 
provides that while VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 
Vet. App. 406 (1991). Further, under the VCAA, a claimant for 
VA benefits has the responsibility to present and support the 
claim. 38 U.S.C.A. § 5107(a).

If appropriate, the RO/AMC may schedule the veteran for a 
clarifying VA medical examination, if it is found that the 
veteran's account of claimed in-service stressors is 
substantiated. Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the 
veteran provide a comprehensive statement 
regarding his alleged stressors, 
particularly the stressors of being 
attacked by service members and witnessing 
violence of other service members. 
Specifically, the veteran should be asked 
to include detailed information regarding 
the alleged stressors such as the date 
(within 60-day time frames), location, 
witnesses, casualties, and units involved.

In requesting this information, the RO/AMC 
should advise the veteran of the option of 
submitting lay testimony and other 
alternate sources of evidence in support 
of his claim. Such alternate forms of 
evidence include, but are not limited to, 
letters to and from the veteran during the 
course of military service; letters of 
commendation or appreciation dating from 
his military service; accounts, 
statements, and letters from family, 
friends, acquaintances, and co-workers; 
and post-service employment physical 
examinations, insurance claims, and any 
other material that would corroborate any 
of the veteran's reported stressors. 

2. The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for PTSD. The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file. 
The veteran should be specifically asked 
to complete an authorization for release 
of medical records for the treatment he 
received from Oschner Hospital in New 
Orleans, Louisiana since 2000.

3. The veteran's description of his 
service and PTSD stressors and all 
associated documents, including his 
service personnel records, should be sent 
to U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR)) or 
other appropriate organization. JSRRC or 
other organization should be requested to 
provide any information available which 
might corroborate the incidents alleged by 
the veteran. JSRRC or other organization 
should search to verify any of the 
veteran's stressors, particularly whether 
a member of the 82nd Airborne Division, 
325th Brigade, 2nd Battalion was killed 
during parachute training between March 
and June 1971 at Fort Bragg, North 
Carolina. 

If unable to provide such information, 
JSRRC should be asked to identify the 
agency or department that could provide 
such information and the RO should conduct 
follow-up inquiries accordingly.

4. When the development requested has been 
completed, the claim for entitlement to 
service connection for PTSD should again 
be reviewed by the RO/AMC on the basis of 
the additional evidence. If deemed 
appropriate by the RO/AMC, the veteran 
should be scheduled for a VA mental 
disorders examination to ascertain whether 
he has PTSD, linked by competent medical 
opinion to the veteran's service or to any 
corroborated service stressors. If any 
such action does not resolve the claims, 
the RO/AMC shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



